 


110 HR 6719 IH: Small Business Access to Savings Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6719 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Ms. Bean introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow hardship distributions from 401(k) plans to prevent the insolvency of a trade or business of the employee. 
 

1.Short titleThis Act may be cited as the Small Business Access to Savings Act of 2008. 
2.Hardship distributions from 401(k) plans to prevent the insolvency of a trade or business of the employee 
(a)In generalSubsection (k) of section 401 of the Internal Revenue Code of 1986 (relating to cash or deferred arrangements) is amended by adding at the end the following new paragraph: 
 
(14)Special rule relating to hardship distributionsFor purposes of subclause (IV) of paragraph (2)(B)(i), hardship of the employee shall include the prevention of insolvency of a trade or business of the participant. . 
(b)Effective dateThe amendment made by subsection (a) shall apply to distributions after the date of the enactment of this Act.  
 
